Citation Nr: 1455126	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  07-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for migraine headaches, to include as secondary to a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).


REMAND

The Veteran seeks service connection for a neck disorder.  He claims that he sustained a whiplash type injury to his neck while on active duty in October 1978 when he fell from a ladder and hit his mouth.  The Veteran reports that he has experienced neck symptomatology since that time.  He has essentially testified that his neck symptoms were exacerbated post-service when he sustained a work-related injury to his spine in December 2000.  

During an August 2014 hearing before the Board, the Veteran testified that he underwent an assessment for his neck at the VA medical center (VAMC) in Daytona Beach, Florida as recently as June 2014.  According to the Veteran, the August 2014 examiner attributed his current neck disorder to his in-service fall.  

As of yet, VA has not made any efforts to obtain the records of the Veteran's June 2014 assessment.  Given that this evidence may prove favorable to the Veteran's claim, on remand, the RO must undertake appropriate action to obtain the Veteran's outstanding VA medical records pertinent to his neck disorder claim.  The RO should also obtain any outstanding private medical records identified by the Veteran as pertinent to the claimed neck disorder.  See 38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Board also finds that additional medical development is warranted.  The evidence shows that the Veteran currently has a diagnosis of degenerative disc disease of the cervical spine.  The record also includes a June 2007 opinion from the Veteran's treating VA chiropractor who stated that the Veteran's displacement at C3 and C4 was consistent with his reported in-service fall.  The chiropractor explained that you would expect to see displacement of the C4 and C5 segments for a "normal" whiplash injury.  However, according to the chiropractor, with a fall that had its force directed at the upper teeth, one would expect a neck injury to the mid to upper cervical segments, like the C3 and C4 segments.  While this opinion is favorable to the Veteran, it does not address or reconcile the private medical evidence documenting the Veteran's December 2000 post-service spine injury.  Thus, the June 2007 VA opinion does not take into account all of the pertinent evidence of record and is therefore inadequate with which to decide the Veteran's claim.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the RO must afford the Veteran a VA examination to determine whether his current neck disorder is related to his military service. 

Finally, as the Veteran's claims that his migraine headaches are related to his neck disorder, consideration of the headaches claim must be deferred pending resolution of the claim for service connection for a neck disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must take all appropriate action necessary to obtain and associate with the record any outstanding medical records from the VAMC in Daytona Beach, Florida pertinent to neck disorder claim, to include records of any evaluations of the neck completed in June 2014.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to determine whether any neck disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The complete record must be made available to the examiner, and the examiner must specify in the examination report that the entire record has been reviewed. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed neck disorder is related to the Veteran's active military service.  In providing the opinion, the examiner must consider and discuss the October 1978 fall from a ladder documented in the Veteran's service treatment records, the post-service evidence of showing a spine injury in December 2000, the June 2007 VA opinion, the May 2013 VHA opinion, and the Veteran's statements of continuing neck symptoms since his military service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the record demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



